Citation Nr: 0126698	
Decision Date: 11/23/01    Archive Date: 12/03/01

DOCKET NO.  99-06 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for nephritis.

2.  Entitlement to service connection for hypertension and a 
heart disorder, including claimed as secondary to exposure to 
asbestos.

3.  Entitlement to service connection for sleep apnea, 
including claimed as secondary to asbestos exposure or as 
secondary to a service-connected disability.

4.  Entitlement to service connection for asbestosis and 
breathing problems as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active service from October 1952 to October 
1956.  This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York City, New York, which denied claims of 
entitlement to service connection for nephritis, 
hypertension, a heart disorder, sleep apnea, asbestosis and 
breathing problems claimed as a result of asbestos exposure.  
The veteran disagreed in January 1998, and a statement of the 
case (SOC) as to each of those issues was provided in April 
1999.  In late April 1999, the veteran submitted a timely 
substantive appeal.     


REMAND

There has been a significant change in the law during the 
pendency of this appeal, with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law, effective in November 2000, 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The claims addressed in this REMAND were initially denied on 
the basis that the claims were not well-grounded.  The RO 
later attempted to address the claims on the merits, but, 
given that development was conducted without the guidance of 
the VCAA, VA examinations were not provided or medical 
opinions which were requested by the veteran were not 
obtained.  

As to the veteran's claim of entitlement to service 
connection for nephritis, the veteran contends that he was 
hospitalized for more than 90 days in Bainbridge Naval 
Hospital for treatment of nephritis.  No records from that 
hospitalization have been located, other than an admission 
report and discharge summary for a one-week hospitalization 
in November 1952.  Further attempts to locate the clinical 
records identified by the veteran are required.  The veteran 
should then be afforded medical examination, based on his 
contention that he has current residuals of the nephritis 
incurred in service, to include medical opinion relevant to 
his contention that the severity of the nephritis for which 
he was treated in service is related to the later development 
of other disorders for which service connection has been 
claimed.  

The medical evidence as to the veteran's contention that he 
has a respiratory disorder, claimed as asbestosis or chronic 
obstructive pulmonary disease, is conflicting and unclear.  
The VA examiner who provided an opinion in January 2001 
indicated that it was "really impossible" to determine the 
relative contribution of the veteran's in-service asbestos 
exposure to the veteran's current respiratory disorders, as 
compared to his pre-service and post-service asbestos 
exposure.  Further medical development is required prior to 
final appellate review.  

The veteran has expressed his belief that his current 
cardiovascular disorders, including hypertension, are related 
to his service or some incident thereof, to include exposure 
to asbestos.  The veteran has requested, and should be 
afforded, medical opinion as to these contentions. 

The Board notes that, under the VCAA, an examination or 
opinion is necessary to make a decision on a claim if the 
evidence of record, including statements of the claimant, (i) 
contains competent evidence of current disability or 
persistent or recurring symptoms of disability; and (ii) 
indicates that disability or symptoms may be associated with 
active service; but (iii) does not contain sufficient medical 
evidence for a decision on the claim.  38 U.S.C. § 5103A 
(West Supp. 2001).  It is not unambiguously clear that VA 
examinations and medical opinions are unnecessary in deciding 
this appeal.

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, the case is REMANDED to the RO 
for the following action:

1.  The RO should obtain the veteran's 
records of VA clinical treatment from May 
2001 to the present.  The veteran should 
be afforded the opportunity to identify 
any other relevant clinical records, to 
include private clinical records or 
records proximate to service, which are 
not yet associated with the claims files.  
After obtaining the necessary 
authorizations, the RO should assist the 
veteran in obtaining the identified 
records for inclusion in the claims file.  
The veteran should be notified of the 
results of all requests for records.

2.  The RO should request the veteran's 
service administrative/personnel records, 
and, if no additional records are 
available from the National Personnel 
Records Center, the RO should request the 
veteran's administrative or personnel 
records from the service department or 
any alternative sources suggested by the 
service department.  If no administrative 
or personnel records are available, the 
RO should provide the service department 
with a copy of the veteran's DD214, his 
service medical records, and a summary of 
his contentions as to exposure to 
asbestos, and the service department 
should be asked to identify any records 
that might assist in obtaining 
information as to the veteran's exposure 
to asbestos.  All leads should be 
appropriately pursued.

3.  The RO should attempt to obtain 
further information regarding the 
veteran's clinical treatment at 
Bainbridge Naval Hospital, including an 
admission for treatment of nephritis in 
November 1952, from any alternative 
sources, including from the service 
department, the facility, and from any 
facility at which the administrative 
records reflecting admission and 
discharge dates might be obtained.  

4.  The RO should afford the veteran the 
opportunity to identify or submit any 
clinical records or other alternative 
records which might substantiate any 
claim on appeal, including, but not 
limited to, letters, photographs, or 
statements of fellow servicemembers or 
individuals in the veteran's unit, or 
with the veteran's military occupational 
specialty (MOS), which might substantiate 
exposure to asbestos, or clinical 
records, including post-service 
employment records which would reflect 
the extent of or absence of post-service 
asbestos exposure, or clinical records, 
such as from employment, education, or 
insurance examinations, which would 
establish the veteran's medical condition 
proximate to service or otherwise support 
the veteran's claims.

5.  The RO should send copies of the 
veteran's DD 214 and his personnel file, 
if obtained, or copies of the service 
medical records obtained, together with 
the veteran's testimony regarding his 
locations of service and duties during 
service, together with a brief summary of 
his contentions that he handled or was 
exposed to asbestos, as noted above, to 
the United States Armed Services Center 
for Research of Unit Records, the service 
department, and any other sources 
necessary and applicable, in order to 
obtain any information available about 
the types of exposures to asbestos likely 
for an individual in the veteran's unit, 
at those locations, or with the veteran's 
MOS. 

6.  The RO should ask the veteran to 
submit a list of all post-service 
employment, by dates, with any 
verifications of dates of employment 
available, including but not limited to, 
income tax records, employment records, 
wage summaries from the Social Security 
Administration, and the like.

7.  The veteran should be afforded 
appropriate VA respiratory examination(s) 
as necessary to determine the nature and 
etiology of the veteran's current lung 
disorder(s), as well as to determine 
whether diagnosed sleep apnea is related 
to the veteran's service.  All necessary 
tests and evaluations should be obtained, 
to include chest X-ray, chest CT scan, 
etc.  If these tests are not felt to be 
necessary, the examiner should explain 
why and correlate his/her opinion with 
the April 1998 recommendation by Susan H. 
Daum, M.D., that a chest CT scan be 
obtained.  The examiner(s) should, after 
reviewing the claims folders, conducting 
any necessary tests and evaluations, and 
completing examination of the veteran, 
state what pulmonary pathologies the 
veteran currently has and the etiologies 
thereof, and should specifically state 
whether it is possible to determine 
whether the veteran has an asbestos-
related pathology.  If the veteran has 
current lung pathology related to 
asbestos, the examiner should state what 
the asbestos-related pathology is and the 
symptoms or manifestations of the 
asbestos-related pathology.  

The examiner(s) should provide the 
following:  (1) an opinion as to whether 
it is at least as likely as not (50 
percent likelihood or greater) that the 
veteran has a current decrease in lung 
capacity or other pathology which is 
related to the veteran's active service 
or any incident thereof, to include 
verified exposure to asbestos; and (2) an 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the veteran's diagnosed 
sleep apnea is related to the veteran's 
active service or any incident thereof, 
to include verified exposure to asbestos.

All pertinent clinical findings and the 
rationale for all opinions expressed 
should be reported.

8.  The veteran should be afforded VA 
examination of the urinary tract, to 
include the kidneys, to determine whether 
there are any current residuals of a 
urinary disorder, to include nephritis or 
glomerulonephritis, treated in service, 
or any urinary disability due to verified 
asbestos exposure in service.  The 
examiner should review the claims 
folders, including the records of the 
veteran's treatment for any urinary tract 
disorder in service, and should conduct 
any necessary tests and evaluations.  All 
pertinent clinical findings and the 
rationale for all opinions expressed 
should be reported.  If any current 
disorder of the kidney or bladder is 
found, the examiner should conduct 
examination as necessary to determine the 
diagnosis and etiology of such disorder.  


The examiner should, after reviewing the 
claims folders, conducting any necessary 
tests and evaluations, and completing 
examination of the veteran, provide an 
opinion as to the diagnosis of the 
disorder present and an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the veteran has a current urinary tract 
disorder, to include a kidney or bladder 
disorder, which is related to the 
veteran's active service or any incident 
thereof, to include verified exposure to 
asbestos.  All pertinent clinical 
findings and the rationale for all 
opinions expressed should be reported.

9.  The veteran should be afforded VA 
cardiovascular examination to determine 
the current nature and etiology of 
cardiovascular disorders present, to 
include hypertension.  The record for the 
examiner should include the evidence as 
to the veteran's exposure to asbestos.  
The examiner should, after reviewing the 
claims folders, conducting any necessary 
tests and evaluations, and completing 
examination of the veteran, provide an 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the veteran has a current 
cardiovascular disorder, to include 
hypertension, which is etiologically 
related to the veteran's active service 
or any incident thereof, to include 
either incurrence of nephritis in service 
or verified exposure to asbestos.  All 
pertinent clinical findings and the 
rationale for all opinions expressed 
should be reported.

10.  Thereafter, the RO should 
readjudicate the claims on appeal, 
considering all applicable laws and 


regulations, and considering each claim 
under all applicable theories of service 
connection, including direct and 
secondary service connection.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

